Citation Nr: 1513803	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety and an adjustment disorder. 

2.  What evaluation is warranted for linear scar, status post left acromioclavicular joint reconstruction since July 30, 2011? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION


The Veteran served on active duty from July 2010 to July 2011.  He also had additional active and inactive duty for training with the National Guard.   

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2014, the Veteran testified before the undersigned at a video conference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ.   VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for an acquired psychiatric disability.  During the August 2012 VA examination, the VA examiner opined that the Veteran's major depressive disorder and anxiety disorder with obsessive compulsive tendencies and panic like symptoms were less likely than not related to service.  Although the VA examiner had initially stated in the report that the Veteran had a diagnosis of PTSD that conforms to the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) based on the evaluation that day, he later stated in that same examination report that the Veteran did not meet the full criteria for PTSD.  Moreover, the examiner found that it was less likely than not that the Veteran exhibits PTSD based upon review of items and his history.    

Although the Veteran specifically denied being exposed to trauma during service in April 2012, after filing a claim for compensation he reported that while in Kuwait he witnessed numerous soldiers who had been wounded to the point that they were missing body parts and were dying.  An April 2012 VA examiner found that the Veteran's symptoms were most consistent with PTSD.  The record also shows a December 2013 diagnosis of posttraumatic stress disorder under the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  

During his hearing, the Veteran testified that he saw the wounded soldiers while on guard duty at the medical clinic.  Although his DD 214 shows his military occupational as fire control repair, the appellant claims that he performed other duties in service to include guard duty at a medical clinic in Kuwait.  In light of the recent examination findings and lay statements, the Board finds that further development is warranted.  To that end, the AOJ should attempt to verify the Veteran's claims that he was on guard duty at the medical clinic.  A VA examination is also warranted to determine the nature and etiology of the Veteran's PTSD if any inservice stressor is independently corroborated.  In this regard, it must be noted that the United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  Given that the appellant did not serve in combat, any claimed inservice stressor must be independently verified.

The Veteran also appeals the denial of entitlement to an initial compensable evaluation for a linear scar, status post left acromioclavicular joint reconstruction.  He alleges that scar pathology has increased since his September 2011 VA examination due to increased pain and a feeling that the scar feels adherent.  He argues that on a daily basis raising his arm causes the scar to feel like it is "ripping."  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA outpatient treatment records pertaining to treatment for any diagnosed psychiatric disorder and a postoperative left acromioclavicular joint reconstruction scar.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claims.  All attempts to procure such records must be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact United States Army National Guard Detachment 2, 1167 Brigade Support Company, of Fremont, Nebraska, and request that they review their unit records to determine whether the Veteran was assigned guard duty at a medical clinic in Kuwait at times between August 2010 and August 2011 such that the appellant would have witnessed and been exposed to wounded soldiers.  All efforts to comply with the requested development must be clearly documented in the claim file.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  If any claimed inservice stressor is independently corroborated then the appellant should be scheduled for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders to include PTSD.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  His claims folder and all pertinent records from Virtual VA and VBMS must be made available to the examiner prior to review.  A notation to the effect that this record review took place should be included in the examiner's report.  For every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability is related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

4.  Schedule the Veteran for a VA examination to determine the severity of his linear scar, status post left acromioclavicular joint reconstruction.  The examiner is to be provided access to the claims folder and electronic files.  In accordance with the latest worksheets for rating scars, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his left acromioclavicular joint reconstruction scar.  The examiner must be sure to address the applicable rating criteria.  A complete rationale for any opinion expressed must be provided.

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







